Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION

                                       No. 04-17-00457-CV

                              Juanita VALADEZ and Melissa Miller,
                                          Appellants

                                                v.

                         STOCKDALE TX SNF MANAGEMENT, LLC
                        d/b/a Stockdale Residence and Rehabilitation Center
                             and d/b/a Stockdale TX SNF Realty, LLC,
                                             Appellee

                   From the 218th Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-02-0102-CVW
                           Honorable Donna S. Rayes, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: April 4, 2018

REVERSED AND REMANDED

           Juanita Valadez and Melissa Miller sued Stockdale TX SNF Management, LLC d/b/a

Stockdale Residence and Rehabilitation Center and d/b/a Stockdale TX SNF Realty, LLC, a

nursing home facility, for retaliatory discharge. Valadez and Miller appeal a summary judgment

granted in favor of Stockdale asserting the summary judgment evidence raised genuine issues of

material fact precluding summary judgment. We reverse the trial court’s judgment and remand

the cause for further proceedings.
                                                                                                  04-17-00457-CV


                                 FACTUAL AND PROCEDURAL BACKGROUND

           Valadez and Miller were terminated by Stockdale after another employee reported they

were verbally abusive to Roberta, 1 a resident of the nursing home. Valadez and Miller sued

Stockdale for retaliatory discharge alleging they were terminated for reporting Roberta was a

danger to other residents and needed to be moved from the nursing home. The termination

occurred approximately one week after Miller had Roberta removed from the nursing home on an

emergency detention order. Miller sought the emergency detention order after Roberta threatened

to stab another resident with a butter knife.

           Stockdale filed a motion for a traditional and no-evidence summary judgment which the

trial court granted. Valadez and Miller appeal.

                                             STANDARD OF REVIEW

           We review a trial court’s order granting summary judgment de novo. Cmty. Health Sys.

Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671, 680 (Tex. 2017). To prevail on a traditional

motion for summary judgment, the movant must show “there is no genuine issue as to any material

fact and the [movant] is entitled to judgment as a matter of law.” TEX. R. CIV. P. 166a(c); see also

Hansen, 525 S.W.3d at 681. “A [no evidence] motion for summary judgment must be granted if:

(1) the moving party asserts that there is no evidence of one or more specified elements of a claim

or defense on which the adverse party would have the burden of proof at trial; and (2) the

respondent [fails to produce more than a scintilla of] summary judgment evidence raising a

genuine issue of material fact on those elements.” Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex.

2006) (per curiam); see also King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003)




1
    Valadez and Miller use the pseudonym Roberta in referring to the resident. We will use this same pseudonym.

                                                         -2-
                                                                                                      04-17-00457-CV


(“More than a scintilla of evidence exists when the evidence rises to a level that would enable

reasonable and fair-minded people to differ in their conclusions.”) (internal quotation omitted).

         Whether reviewing a traditional or no-evidence summary judgment, we consider all the

evidence in the light most favorable to the nonmovant and resolve any doubts in the nonmovant’s

favor. See Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 157 (Tex. 2004).

“[W]hen the motion asserts both no-evidence and traditional grounds, we first review the no-

evidence grounds.” Hansen, 525 S.W.3d at 680.

                                                    DISCUSSION

         Valadez and Miller sued Stockdale for retaliatory discharge under section 260A.014(b) of

the Texas Health and Safety Code. In order to establish a claim under section 260A.014(b),

Valadez and Miller were required to prove: (1) they were employees of a facility; (2) they reported

a violation of the law or initiated or cooperated in an investigation at the facility by a governmental

entity relating to the care, services, or conditions at the facility; (3) the report was made to the

employee’s supervisor, an administrator of the facility, a state regulatory agency, or a law

enforcement agency; (4) the report was made in good faith; and (5) they were suspended,

terminated, disciplined or otherwise discriminated against for reporting the violation or for

initiating or cooperating in the investigation. See Loyds of Dall. Enters., LLC v. Jennings, No. 05-

15-00670-CV, 2016 WL 718573, at *2 (Tex. App.—Dallas Feb. 23, 2016, no pet.) (mem. op.);

TEX. HEALTH & SAFETY CODE ANN. § 260A.014(b) (West 2017). 2


2
 Section 260A.014(b) provides:
        An employee has a cause of action against a facility, or the owner or another employee of the facility,
        that suspends or terminates the employment of the person or otherwise disciplines or discriminates
        against the employee for reporting to the employee’s supervisor, an administrator of the facility, a
        state regulatory agency, or a law enforcement agency a violation of law, including a violation of
        Chapter 242 or 247 or a rule adopted under Chapter 242 or 247, or for initiating or cooperating in
        any investigation or proceeding of a governmental entity relating to care, services, or conditions at
        the facility.
TEX. HEALTH & SAFETY CODE ANN. § 260A.014(b).

                                                         -3-
                                                                                                 04-17-00457-CV


        The only element of Valadez’s and Miller’s claim Stockdale challenged in its summary

judgment motion was whether Valadez and Miller reported a violation of the law or initiated or

cooperated in an investigation or proceeding of a governmental entity relating to the care, services,

or conditions at the facility. 3 In their brief, Valadez and Miller assert they reported a violation of

section 242.501 of the Texas Health and Safety Code by reporting Roberta was a danger to other

residents. For purposes of Section 260A.014(b), a violation of the law includes a violation of

Chapter 242 or a rule adopted under Chapter 242.                   TEX. HEALTH & SAFETY CODE ANN.

§ 260A.014(b). Section 242.501 of the Code requires the executive commissioner of the Health

and Human Services Commission to adopt a statement of a nursing home resident’s rights which

must, at a minimum, address the resident’s right to be free from abuse and to be safe. TEX. HEALTH

& SAFETY CODE ANN. § 242.501(a)(1)-(2); see also 40 TEX. ADMIN. CODE § 19.601(b) (“The

resident has the right to be free from verbal, sexual, physical and mental abuse.”); Capps v. Nexion

Health at Southwood, Inc., 349 S.W.3d 849, 862 (Tex. App.—Tyler 2011, no pet.) (citing violation

of 40 TEX. ADMIN. CODE § 19.601(b) as a violation of the law supporting a retaliatory discharge

claim). Reporting that a nursing home resident is a danger to other residents is considered a report

of a violation of Chapter 242 and the rules adopted thereunder because each resident has the right

to be free from verbal, physical, or mental abuse by another resident. See TEX. HEALTH & SAFETY

CODE ANN. § 242.501(a)(1)-(2); 40 TEX. ADMIN. CODE § 19.601(b). Therefore, we next consider

whether Valadez and Miller produced more than a scintilla of evidence showing they reported

Roberta was a danger to other residents.




3
 In their brief, Valadez and Miller address other elements of their claim; however, a summary judgment can only be
granted on the grounds presented in the motion. See McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341
(Tex. 1993) (“A motion must stand or fall on the grounds expressly presented in the motion.”).

                                                      -4-
                                                                                                     04-17-00457-CV


         In response to Stockdale’s motion, Valadez and Miller produced excerpts from their

depositions as summary judgment evidence. In their depositions, Valadez and Miller testified they

attended daily department head meetings at which their supervisors, VaQuida Magee and Joe

Camacho, were present. During these meetings, Valadez testified she suggested that Roberta be

transferred for the safety of the residents on a daily basis. Valadez testified that she also expressed

concern when Magee informed her that Roberta was returning to the facility after she was removed

pursuant to the emergency detention order and again told Magee that Roberta was a threat to the

other residents. On the day Roberta threatened another resident with the butter knife, 4 Miller

testified she reported the incident to Magee who called the police. 5 In her deposition, Magee

admitted Roberta threw things which presented a danger to the other residents. Magee also

testified Miller’s “mantra” at almost every department head meeting was that Roberta needed to

be moved from the facility. Finally, Valadez and Miller produced affidavits from several other

employees who were in attendance at the department head meetings. Those employees stated

Roberta’s potential danger to the other residents and the need to move her from the facility were

discussed at the meetings. 6 Although Camacho testified he did not recall Valadez and Miller


4
  The summary judgment evidence included a progress behavior note from Stockdale’s records in which a licensed
vocational nurse reported on the day of the butter knife incident, “Patient consistently acting out throughout the rest
of the day. Patient yelling that someone has stole [sic] her tacos and soda. Throwing cups of ice cream at nurse,
yelling down the halls, and threatening to stab someone with a knife. HR supervisor was able to get a butter knife
away from resident.”
5
  The summary judgment evidence included the offense narrative prepared by the deputy who responded to the call.
In the narrative, the deputy stated he was dispatched to the nursing home “for a 62 year old female patient swinging
around a butter knife.” The narrative further stated the deputy “contacted mental health Antonio Mills to come and
speak with [Roberta].” The narrative noted Roberta had been given medication to calm down before the deputy
arrived, and Mills “spoke with [Roberta] and was able to calm her down even more;” however, Mills “was unable to
find a hospital that would accept [Roberta] due to her poor health conditions.” Finally, the narrative noted the same
deputy returned to Stockdale the following day to transport Roberta to a hospital pursuant to the emergency detention
order.
6
  One employee stated Valadez and Miller “were the ones saying [Roberta] needed to go.” That same employee
further stated Roberta “was much worse than any other resident. She threatened the residents, too. She would take
their stuff and pick at them. Some residents could not protect themselves. [Roberta] was a dangerous person to the
other residents.” The former medical director of Stockdale stated Roberta’s “verbal outbursts punctuated by crude
expletives could be heard in the next block and the neighbors complained. I was afraid she might cause physical harm
to the other residents.”

                                                         -5-
                                                                                      04-17-00457-CV


reporting that Roberta was a danger to other residents, the summary judgment evidence produced

by Valadez and Miller was sufficient to raise a genuine issue of material fact with regard to whether

they reported a violation of Chapter 242 and the rules adopted under Chapter 242. Accordingly,

the trial court erred in granting Stockdale’s no-evidence motion for summary judgment. Similarly,

the summary judgment evidence produced by Valadez and Miller was sufficient to defeat

Stockdale’s traditional summary judgment because Stockdale failed to establish as a matter of law

that Valadez and Miller did not report a violation of the law.

                                           CONCLUSION

       The trial court’s judgment is reversed, and the cause is remanded to the trial court for

further proceedings.

                                                  Luz Elena D. Chapa, Justice




                                                -6-